






    
EXHIBIT 10.A


VIAD CORP
2007 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT - EXECUTIVES
Effective as of March 26, 2014


Shares of Restricted Stock are hereby awarded by Viad Corp (Corporation), a
Delaware corporation, effective ___________, 20__, to ___________ (Employee) in
accordance with the following terms and conditions:


1. Share Award. The Corporation hereby awards the Employee ________ Shares
(Shares) of Common Stock, par value $1.50 per share (Common Stock) of the
Corporation pursuant to the 2007 Viad Corp Omnibus Incentive Plan (Plan),
subject to the terms, conditions, and restrictions of such Plan and as
hereinafter set forth.


2. Restrictions on Transfer and Restriction Period. During the period commencing
on the effective date hereof (Commencement Date) and terminating three (3) years
thereafter (Restriction Period), the Shares may not be sold, assigned,
transferred, pledged, or otherwise encumbered by the Employee, except as
hereinafter provided. In addition and notwithstanding anything to the contrary,
for Executive Officers of the Corporation only, the foregoing restrictions on
sale, assignment, transfer, pledge and encumbrance shall continue (the Holding
Period) following the Restriction Period, and the Corporation may hold such
Shares, net of taxes, in accordance with paragraph 5, to the extent the
Executive Officer is not in compliance with stock ownership requirements of the
Corporation at the end of the Restriction Period and while the Executive Officer
is not in compliance with stock ownership requirements. The Restriction Period
shall lapse and full ownership of Shares will vest at the end of the Restriction
Period, subject to forfeiture and repayment pursuant to paragraph 4, and subject
to the right of the Corporation to hold such Shares, net of taxes, following the
Restriction Period to the extent and while the Executive Officer is not in
compliance with the stock ownership requirements of the Corporation. The Holding
Period shall lapse if the Executive Officer ceases to be an employee of the
Corporation or any of its Affiliates (as defined in the Plan) for any reason.


The Board of Directors (Board) shall have the authority, in its discretion, to
accelerate the time at which any or all of the restrictions of the Restriction
Period or Holding Period (in the case of Executive Officers) shall lapse with
respect to any Shares, and to remove any or all of such restrictions or the
Holding Period, whenever the Board may determine that such action is appropriate
by reason of change in applicable tax or other law, or other change in
circumstances.


3. Restrictive Covenants. Unless a Change of Control (as defined in the Plan)
shall have occurred after the date hereof, in order to better protect the
goodwill of the Corporation and its Affiliates and to prevent the disclosure of
the Corporation's or its Affiliates' trade secrets and confidential information
and thereby help insure the long-term success of the business, Employee, without
prior written consent of the Corporation, will not engage in certain conduct as
outlined in this paragraph 3:


(a) Non-Competition. During Employee’s employment with the Corporation or any of
its Affiliates, and for a period of eighteen (18) months following termination
of Employee’s employment with the Corporation or any of its Affiliates, Employee
will not engage in any activity or provide any services, whether as a director,
manager, supervisor, employee, adviser, agent, consultant, owner of more than
five




--------------------------------------------------------------------------------




(5) percent of any enterprise or otherwise, in connection with the manufacture,
development, advertising, promotion, design, or sale of any service or product
which is the same as or similar to or competitive with any services or products
of the Corporation or its Affiliates (including both existing services or
products as well as services or products known to the Employee, as a consequence
of Employee's employment with the Corporation or one of its Affiliates, to be in
development):


(i) with respect to which Employee's work has been directly concerned at any
time during the two (2) years preceding termination of employment with the
Corporation or one of its Affiliates, or


(ii) with respect to which during that period of time Employee, as a consequence
of Employee's job performance and duties, acquired knowledge of trade secrets or
other confidential information of the Corporation or its Affiliates. For
purposes of the provisions of paragraph 3(a), it shall be conclusively presumed
that Employee has knowledge of information he or she was directly exposed to
through actual receipt or review of memos or documents containing such
information, or through actual attendance at meetings at which such information
was discussed or disclosed.


(b) Non-Solicitation of Customers. During Employee’s employment with the
Corporation or any of its affiliates, and for a period of eighteen (18) months
following termination of Employee’s employment with the Corporation, Employee
will not on behalf of any Competitor, solicit business from any Client of the
Corporation that Employee serviced during Employee’s employment with the
Corporation (the “Restricted Clients”). “Client” means any individual, person,
business or entity that has consumed, obtained, retained and/or purchased any
services or products offered or sold by the Corporation or any of its Affiliates
during Employee’s employment, and any individual, person, business or entity or
that has been solicited by Employee to consume, obtain, retain or purchase the
services or products offered or sold by the Corporation or any of its
affiliates. “Competitor” means any person or organization engaged (or about to
become engaged) in research, development, marketing, selling, or servicing with
respect to any product or service which is the same as, similar to, or competes
with any product, process or service of the Corporation or its Affiliates
(including both existing services or products as well as services or products
known to the Employee, as a consequence of Employee's employment with the
Corporation or one of its Affiliates, to be in development).


(c) Non-Solicitation of Employees. During Employee’s employment with the
Corporation and for eighteen (18) months immediately following termination of
such employment for any reason, Employee will not, on behalf of himself or
herself, or on behalf of any other person, firm, corporation, or entity,
directly or indirectly (i) solicit for employment, or otherwise seek to employ,
retain, divert or take away any of the agents, representatives or employees of
the Corporation with whom Employee had contact or about whom Employee had access
to information in the course of Employee’s employment with the Corporation, or
(ii) in any other way assist or facilitate any such employment, solicitation or
retention effort.


(d) Remedies and Governing Law.


(i) Injunctive Relief, Damages and Forfeiture. Employee understands and agrees
that the Corporation’s remedy for violation of the restrictions contained in
paragraphs (a), (b) and/or (c) above is not limited to a requirement that
Employee repay any awards granted to Employee under the Plan. Rather, in the
event Employee breaches the terms of the restrictive covenants contained in
paragraphs 3(a), 3(b) and/or 3(c) above, the Corporation will be entitled to
seek and obtain any or all of the following remedies against Employee:


(1) Injunctive Relief. In the event that Employee breaches, or the Corporation
reasonably believes that Employee is about to breach, any of the covenants of
paragraphs 3(a), 3(b) and/or




--------------------------------------------------------------------------------




3(c) above, Employee recognizes that the Corporation will suffer immediate and
irreparable harm and that money damages alone will not be adequate to compensate
the Corporation or its Affiliates. Accordingly, Employee agrees that the
Corporation will be entitled to temporary, preliminary and/or permanent
injunctive relief enforcing the terms of paragraphs 3(a), 3(b) and/or 3(c)
above.


(2) Damages. In the event that Employee breaches any of the covenants of
paragraphs 3(a), 3(b) and/or 3(c) above, Employee agrees that the Corporation
will be entitled to compensatory damages in an amount necessary to compensate
the Corporation for any harm that is not adequately redressed or prevented by
injunctive relief.


(3) Forfeiture and Repayment. In the event Employee breaches any of the
covenants of paragraphs 3(a), 3(b) and/or 3(c) above, Employee agrees and
understands that the Corporation may require Employee to repay certain awards
that have been granted under the Plan, as is more fully set forth in paragraph 4
below.


(ii) Governing Law. The restrictions set forth in paragraphs 3(a), 3(b) and/or
3(c) will be governed by, construed, interpreted, and their validity determined,
under the law of the State of Delaware.


4. Forfeiture and Repayment Provisions.


(a) Termination of Employment. Except as provided in this paragraph 4, section
(a) and in paragraph 9 below or as otherwise may be determined by the Board, if
the Employee ceases to be an employee of the Corporation or any of its
Affiliates (as defined in the Plan) for any reason, all Shares which at the time
of such termination of employment are subject to the restrictions imposed by
paragraph 2 above shall upon such termination of employment be forfeited and
returned to the Corporation. Except as otherwise specifically determined by the
Human Resources Committee in its absolute discretion on a case by case basis, if
twelve (12) or more months have passed since the Commencement Date and (i) the
Employee is terminated by the Corporation or any of its Affiliates for any
reason (other than for Cause, as defined below, or for failure to meet
performance expectations, as determined by the Chief Executive Officer of the
Corporation), or (ii) the Employee ceases to be an employee of the Corporation
or any of its Affiliates by reason of death or total or partial disability, or
(iii) the Employee ceases to be an employee of the Corporation or any of its
Affiliates by reason of normal or early retirement, then full ownership of the
Shares will occur to the extent not previously earned, upon lapse of the
Restriction Period as set forth in paragraph 2, and dividends will be paid
through such period, in each case on a pro-rata basis, calculated based on the
percentage of time such Employee was employed by the Corporation or any of its
Affiliates from the Commencement Date through the date the Employee ceases to be
an employee of the Corporation or any of its Affiliates; provided in every case,
that Employee, upon request of the Corporation, shall execute a Separation
Agreement and Release in connection with termination of his or her employment,
such agreement to be in form and substance satisfactory to the Corporation in
its absolute discretion. As used herein, the term "Cause" means (1) the
conviction of a participant for committing a felony under federal law or the law
of the state in which such action occurred, (2) dishonesty in the course of
fulfilling a participant's employment duties or (3) willful and deliberate
failure on the part of a participant to perform his employment duties in any
material respect, or such other events as will be determined by the Committee.
The Committee will have the sole discretion to determine whether "Cause" exists,
and its determination will be final.


Notwithstanding anything to the contrary herein, no vesting or ownership of
Shares shall occur following termination of employment for any reason unless
Employee, upon request of the Corporation, shall execute




--------------------------------------------------------------------------------




a Separation Agreement and Release in connection with such termination of
employment, such agreement to be in form and substance satisfactory to the
Corporation in its absolute discretion.


(b)    Violations of Paragraph 3(a), 3(b) and/or 3(c).


(i) In addition to any other remedy at law or in equity, all Shares subject to
the restrictions imposed by paragraph 2 above shall be forfeited and returned to
the Corporation, if Employee engages in any conduct agreed to be avoided
pursuant to the provisions of paragraph 3(a), 3(b) and/or 3(c) at any time
within eighteen (18) months following the date of Employee's termination of
employment with the Corporation or any of its Affiliates.


(ii) In addition to any other remedy, at law or in equity, if, at any time
within eighteen (18) months following the date of Employee's termination of
employment with the Corporation or any of its Affiliates, Employee engages in
any conduct agreed to be avoided pursuant to the provisions of paragraph 3(a),
3(b) and/or 3(c), then all consideration (without regard to tax effects)
received directly or indirectly by Employee from the sale or other disposition
of all Shares which vest during the two (2) year period prior to Employee's
termination from employment shall be paid by Employee to the Corporation, or
such Shares shall be returned to the Corporation. Employee consents to the
deduction from any amounts the Corporation or any of its Affiliates owes to
Employee to the extent of the amounts Employee owes the Corporation hereunder.


(c)    Misconduct. Unless a Change of Control shall have occurred after the date
hereof:


(i) All consideration (without regard to tax effects) received directly or
indirectly by Employee from the sale or other disposition of the Shares shall be
paid by Employee to the Corporation or such Shares shall be returned to the
Corporation, if the Corporation reasonably determines that during Employee's
employment with the Corporation or any of its Affiliates:


(1) Employee knowingly participated in misconduct that causes a misstatement of
the financial statements of Viad or any of its Affiliates or misconduct which
represents a material violation of any code of ethics of the Corporation
applicable to Employee or of the Always Honest compliance program or similar
program of the Corporation; or


(2) Employee was aware of and failed to report, as required by any code of
ethics of the Corporation applicable to Employee or by the Always Honest
compliance program or similar program of the Corporation, misconduct that causes
a misstatement of the financial statements of Viad or any of its Affiliates or
misconduct which represents a material knowing violation of any code of ethics
of the Corporation applicable to Employee or of the Always Honest compliance
program or similar program of the Corporation.


(ii) Employee consents to the deduction from any amounts the Corporation or any
of its Affiliates owes to Employee to the extent of the amounts Employee owes
the Corporation under this paragraph 4(c).


(a)Acts Contrary to Corporation. Unless a Change of Control shall have occurred
after the date hereof, if the Corporation reasonably determines that at any time
within two (2) years after the lapse of the Restriction Period Employee has
acted significantly contrary to the best interests of the Corporation,
including, but not limited to, any direct or indirect intentional disparagement
of the Corporation, then all consideration (without regard to tax effects)
received directly or indirectly by Employee from the sale or other disposition
of all Shares which vest during the two (2) year period




--------------------------------------------------------------------------------




prior to the Corporation's determination shall be paid by Employee to the
Corporation, or such Shares shall be returned to the Corporation. Employee
consents to the deduction from any amounts the Corporation or any of its
Affiliates owes to Employee to the extent of the amounts Employee owes the
Corporation under this paragraph 4(d).


(b)The Corporation’s reasonable determination required under Sections 4(c)(i)
and 4(d) shall be made by the Human Resources Committee of the Corporation’s
Board of Directors, in the case of executive officers of the Corporation, and by
the Chief Executive Officer and Corporate Compliance Officer of the Corporation,
in the case of all other officers and employees.


5. Certificates for the Shares. The Corporation shall issue Shares in book entry
or certificated form in the name of the Employee, the number of Shares of which
shall equal the amount of the award specified herein, and shall hold such Shares
on deposit for the account of the Employee until the expiration of the
restrictions set forth in paragraph 2 above with respect to the Shares
represented thereby. The Shares, if in certificated form, shall bear the
following legend:


The transferability of this certificate and the Shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2007 Viad Corp Omnibus Incentive Plan and an Agreement entered into
between the registered owner and Viad Corp. Copies of such Plan and Agreement
are on file with the General Counsel of Viad Corp, 1850 North Central Avenue,
Suite 1900, Phoenix, Arizona 85004-4565.


The Employee agrees that he or she shall execute, at the request of the
Corporation, a stock power covering such award endorsed in blank and that he or
she shall promptly deliver such stock power to the Corporation.


6. Employee's Rights. Except as otherwise provided herein, the Employee, as
owner of the Shares, shall have all rights of a shareholder, including, but not
limited to, the right to receive all dividends paid on the Shares and the right
to vote the Shares.


7. Expiration of Restriction Period. Upon the lapse or expiration of the
Restriction Period with respect to any Shares, the Corporation shall deliver
such Shares to the Employee (reduced to the extent provided in paragraph 4(a) in
the event of early or normal retirement) together with the related stock power,
if any, held by the Corporation pursuant to paragraph 5 above. The Shares as to
which the Restriction Period shall have lapsed or expired shall be free of the
restrictions referred to in paragraph 2 above and such certificate shall not
bear thereafter the legend provided for in paragraph 5 above.
 
To the extent permissible under applicable tax, securities, and other laws, the
Corporation will permit Employee to satisfy a tax withholding requirement by
directing the Corporation to apply Shares to which Employee is entitled as a
result of termination of the Restricted Period with respect to any Shares of
Restricted Stock, in such manner as the Corporation shall choose in its
discretion to satisfy such requirement.
 
8. Adjustments for Changes in Capitalization of Corporation. In the event of a
change in the Common Stock through stock dividends, stock splits,
recapitalization or other changes in the corporate structure of the Corporation
during the Restriction Period, the number of Shares of Common Stock subject to
restrictions as set forth herein shall be appropriately adjusted and the
determination of the Board of Directors of the Corporation as to any such
adjustments shall be final, conclusive and binding upon the Employee. Any Shares
of Common Stock or other securities received, as a result of the foregoing, by
the Employee with respect to Shares subject to the restrictions contained in
paragraph 2 above also shall be subject to such




--------------------------------------------------------------------------------




restrictions and the certificate(s) or other instruments, if any, representing
or evidencing such Shares or securities shall be legended and deposited with the
Corporation, along with an executed stock power, in the manner provided in
paragraph 5 above.


9. Effect of Change in Control. In the event of a Change in Control (as defined
in the Plan), the restrictions applicable to any Shares awarded hereby shall
lapse, and such Shares shall be free of all restrictions and become fully vested
and transferable to the full extent of the original grant.


10. Plan and Plan Interpretations as Controlling. The Shares hereby awarded and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. The Plan provides that
the Human Resources Committee of the Corporation’s Board of Directors may from
time to time make changes therein, interpret it and establish regulations for
the administration thereof. The Employee, by acceptance of this Agreement,
agrees to be bound by said Plan and such Committee actions.


Shares may not be issued hereunder, or delivered or redelivered, whenever such
issuance, delivery or redelivery would be contrary to law or the regulations of
any governmental authority having jurisdiction.


IN WITNESS WHEREOF, the parties have caused this Restricted Stock Agreement to
be duly executed.




Dated: __________, 20__            VIAD CORP






By:_______________________________________    
PAUL B. DYKSTRA
Chairman, President and Chief Executive Officer


ATTEST:




__________________________________________    
General Counsel or Assistant Secretary




This Restricted Stock Agreement shall be effective only upon execution by
Employee and delivery to and receipt by the Corporation.


ACCEPTED:




________________________________________
Employee




